Case 2:21-cv-02062-DMG-AS Document 10 Filed 03/12/21 Page 1 of 2 Page ID #:101



 1 Michael P. West, Esq. (SBN 172478)
   Ashley A. Escudero, Esq. (SBN 250473)
 2 CLARK HILL LLP
   1055 West Seventh Street, 24th Floor
 3 Los Angeles, California 90017
 4 Telephone:  (213) 891 9100
   Facsimile: (213) 488-1178
 5 mwest@clarkhill.com
   aescudero@clarkhill.com
 6
   Attorneys for Defendant,
 7 DOWNEY COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE
   CENTER (also sued and served as “Brookfield Healthcare Center”)
 8
 9
                       UNITED STATES DISTRICT COURT
10
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12 CARMEN PADILLA, LETICIA                     Case No.: 2:21-cv-02062 DMG (ASx)
   PADILLA, JOSE PADILLA, JESUS
13 PADILLA, ISMAEL PADILLA, and
   ALFREDO PADILLA, individuals,               DEFENDANT DOWNEY
14                                             COMMUNITY CARE, LLC D/B/A
                                               BROOKFIELD HEALTHCARE
15                      Plaintiffs,            CENTER’S NOTICE OF MOTION
                                               TO DISMISS OR,
16        vs.                                  ALTERNATIVELY, FOR 12(i)
17 BROOKFIELD HEALTHCARE                       HEARING; MEMORANDUM OF
   CENTER, unknown business entity;            POINTS AND AUTHORITIES;
18 DOWNEY COMMUNITY CARE LLC, a                DECLARATION OF MICHAEL P.
   Nevada limited liability company; and       WEST; AND [PROPOSED] ORDER
19 DOES 1 through 10, inclusive,
                                               Date:      April 16, 2021
20                      Defendants.            Time:      9:30 a.m.
                                               Crtroom:   8C
21
22
23        TO THE COURT AND ALL PARTIES APPEARING OF RECORD:
24        PLEASE TAKE NOTICE that Defendant DOWNEY COMMUNITY CARE,
25 LLC D/B/A BROOKFIELD HEALTHCARE CENTER (“Defendant”) hereby moves
26 this Court to dismiss the Complaint of CARMEN PADILLA, LETICIA PADILLA,
27
28                                         1
     DOWNEY COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE
      CENTER’S NOTICE OF MOTION TO DISMISS OR, ALTERNATIVELY,
                          FOR 12(i) HEARING
Case 2:21-cv-02062-DMG-AS Document 10 Filed 03/12/21 Page 2 of 2 Page ID #:102



 1 JOSE PADILLA, JESUS PADILLA, ISMAEL PADILLA, and ALFREDO
 2 PADILLA, individuals, (collectively, the “Plaintiffs”).
 3        As set forth in the accompanying memorandum incorporated by reference
 4 herein, the Defendant is immune from Plaintiffs’ suit pursuant to the Public Readiness
 5 and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e.
 6 Specifically, the PREP Act’s broad immunity protection applies to this Defendant
 7 because it is a “covered person” engaged in "recommended activities" for “covered
 8 countermeasures” during the COVID-19 global pandemic and national emergency.
 9 Defendant therefore requests that the Complaint be dismissed with prejudice pursuant
10 to Fed. R. Civ. P. 12(b)(6) and/or 12(b)(1). Alternatively, Defendants request a hearing
11 pursuant to Fed. R. Civ. P. 12(i). As a further alternative, and to the extent any claim
12 within the Complaint is not dismissed with prejudice, Defendants also respectfully
13 request such other relief as the Court deems proper.
14        This motion is made following the conference of counsel pursuant to L.R. 7-3
15 which took place on March 5, 2021.
16
17 Respectfully submitted this 12th day of March, 2021.
18                                     CLARK HILL LLP
19
                                       By: /s/ Michael P. West
20                                          Michael P. West
21                                          Ashley Escudero
                                            Attorneys for Defendant,
22                                          Downey Community Care, LLC dba
                                            Brookfield Healthcare Center
23
24
25
26
27
28                                             2
     DOWNEY COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE
      CENTER’S NOTICE OF MOTION TO DISMISS OR, ALTERNATIVELY,
                          FOR 12(i) HEARING
